Citation Nr: 9903299	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  93-09 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to August 
1990.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a August 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, which granted service connection for 
residuals of a left knee injury, and assigned a 10 percent 
disability evaluation.  The veteran has perfected a timely 
administrative that specifically challenged the assignment of 
the 10 percent evaluation.


FINDING OF FACT

The residuals of the left knee injury currently manifest some 
limited motion of the left knee (0 to 135 degrees), with 
objective evidence of pain on full flexion, and on movement 
of the left patella particularly from side to side.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for residuals of a left knee injury are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.27, 4.40, 4.45, Diagnostic Code 5260 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.


Factual Background

A review of the service medical records discloses that during 
the period between November 1987 and February 1989, the 
veteran was treated on numerous occasions with complaints of 
left knee pain, particularly after having sustained a left 
knee injury in December 1987.  Following these treatment 
sessions, the various diagnoses included left knee sprain, a 
contusion of the popliteal space (with an old medial 
collateral ligament (MCL) injury), chronic left knee pain, 
and left knee patellofemoral syndrome.  X-ray examination of 
the left knee in February 1989, revealed no significant 
abnormality.  Subsequent examinations, which were performed 
in March and April 1989, respectively, revealed essentially 
normal findings of left knee.  Following examination in March 
1989, the examiner indicated that the veteran's complaints 
did not add up with the objective findings; and both 
examiners, in March and April, recommended an orthopedic 
consultation.

On orthopedic consultation in October 1989, the veteran 
complained of chronic seasonal left knee pain.  Physical 
examination revealed a full range of left knee motion, and 
that the patella was within normal limits.  There was no 
effusion, but slight tenderness was detected on the joint 
line.  It was also noted that the veteran could squat without 
problems.  X-rays of the left knee were within normal limits.  
The assessment was of non-specific left knee.  The examiner 
indicated that no degenerative joint disease (DJD) was seen, 
and that he was unable to explain the veteran's seasonal 
changes.  Later that month, a period medical examination of 
the veteran's lower extremities yielded a normal clinical 
evaluation, although a history of joint pain of the left knee 
was indicated.

When the veteran was examined in August 1990, for the purpose 
of separation from service, there were no abnormalities of 
the lower extremities reported.

In a February 1992 VA outpatient record, the veteran reported 
left knee pain, and indicated that the knee had begun to pop.  
There was no tenderness on anterior/posterior Drawer sign.  
Mild tenderness was present with abduction and adduction 
pressure.  There was no discomfort with patellar compression.  
X-ray films showed no abnormalities.  The assessment was of 
medial and lateral ligament strain.

When the VA examined the veteran for compensation purposes in 
August 1992, he reported that his knee "gave out."  He 
further reported that he was a cab driver after service, and, 
in running after a passenger who failed to pay his fare, the 
veteran fell, reinjuring his knee.  He stated that the left 
knee was painful if he attempted to drive a car with a 
clutch, and was unable to run for exercise.  On examination, 
there was a full passive range of motion of the left knee, 
with some pain on full flexion.  There was some increased 
fluid in the patellar bursa.  The diagnoses included 
patellofemoral syndrome, left knee.

Based on the evidence of record, as described above, the 
veteran was granted entitlement to service connection for 
residuals of a left knee injury by an August 1992 rating 
decision, and a 10 percent evaluation was assigned, by 
analogy, pursuant to Diagnostic Code 5257.

Additional VA outpatient records dated in September 1992, 
indicate that the veteran complained of his left knee giving 
out, which caused him to fall.  Physical examination, in 
relevant part, revealed no bruising or crepitus of the knee.  
The assessment included left knee pain, posteriorly, with no 
damage on X-ray.  In October 1992, he reported sharp pain, 
and it was noted he walked with a limp.  On physical 
examination, there was a palpable click upon straightening 
the knee.  There was no movement of the patella, edema or 
fluid in the knee.  In December 1992, he reported a small 
pop.  The ligaments were all intact, without effusion.  
Tenderness was present over the distal pole of the patella.  
X-ray films were negative.  In April 1993, he complained of 
continuing left knee pain.  The ligaments were "OK," and 
there was no effusion found on examination.

VA conducted an examination of the veteran in November 1996.  
He complained of persistent chronic aching left knee pain of 
a 3/10 quality, particularly on the upper margin of his 
patella and posterior knee.  He related that during activity, 
such as going down stairs, walking up an incline, or carrying 
something heavy, he had shooting sharp pain in the same 
distribution of an 8/10 intensity.  The veteran indicated 
that the pain was significantly worse in the winter.  
Occupationally, the veteran related that he continued to work 
as an electrician, although he had stopped working a roofing 
job due to the symptoms associated with his service-connected 
left knee disability.  On examination, his gait was stable 
and symmetric, without evidence of limp or need for bracing 
for stability.  Carriage and station were erect with full 
posture.  Left knee stability, varus and valgus stress, and 
full extension showed no joint laxity.  Varus and valgus 
stress at 30 degrees flexion showed no laxity.  Anterior 
posterior motion in 30 degrees of flexion demonstrated no 
detectable joint motion, and there was no anterior posterior 
or posterior anterior motion with the knee in 90 degrees of 
flexion.  There was no evidence of effusion.  There was 
palpable crepitance bilaterally under the patella, right 
greater than left, with flexion and extension.  There was no 
pain to palpation in the joint space.  Palpation of the joint 
space with internal and external rotation of the knee 
elicited pain in the superior patellar region, but no joint 
space pain.  Flexion was possible to 145 degrees, with 
extension to 0 degrees.  Sensation was intact to light touch.  
X-ray films showed no significant abnormality.  The diagnosis 
was patellofemoral syndrome, left knee.  

The veteran presented testimony at a formal hearing in 
December 1997.  He testified to the effect that he had lost 
jobs on two occasions because of the left knee disability, 
and that he was in pain every day.  (Transcript, hereinafter 
T-3).  He also indicated that he experienced swelling and 
instability of the left knee on heavy lifting.  (T-4).  

More recent VA outpatient records dated in August 1997, 
reflect that the veteran had complaints of left knee pain and 
swelling.  On physical examination, the left knee was normal 
and stable; and the assessment was of left knee pain.  When 
the veteran was seen by the VA in December 1997, he 
complained of popping and pain in the left knee.  The 
impression was of medial meniscus versus patellofemoral 
arthrosis.

In January 1998, the veteran underwent a VA examination.  He 
indicated that, because he had difficulty carrying heavy 
loads, he lost his job as an electrician in December 1997, 
after having worked 4 1/2 months.  He related that since that 
time to the present, he has been working in a different 
electrician's job, which includes less carrying of heavy 
loads, and that he has not missed any time from work 
(although he reports experiencing pain while at work).  
Reportedly, he has worn a brace since 1991; and he takes 
over-the-counter pain medication approximately 4 to 5 times 
per week.  The examiner observed that the veteran walked 
carefully, but without very much limp; that he could walk on 
his heel and toes; and that he had difficulty squatting, with 
the knee hurting when he gets to about 90 degrees of flexion.  
Physical examination of the left knee revealed a small amount 
of prepatellar fluid.  The collateral and cruciate ligaments 
were strong; and there was no laxity or weakness.  Each knee 
seemed tight as far as the ligaments were concerned.  Pain 
was detected, particularly, on moving the patella on the left 
side and when the left knee was fully flexed.  Range of 
motion of the left knee was from 0 degree extension to 135 
degrees flexion.  The impression was of patellofemoral 
syndrome, left knee, moderately disabling.  The examiner 
commented that the left knee disability limited how much the 
veteran could carry, and virtually eliminated most of his 
recreational use of the knee outside of work.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practical, upon the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  In that regard, the Board is required to adjudicate 
claims for increased ratings in light of the schedular 
criteria provided by the regulations.  See Massey v. Brown  7 
Vet. App. 204, 208 (1994).  In evaluating the severity of a 
disability, the Board must look to entire record.  38 C.F.R. 
§ 4.1, 4.2, 4.41 (1998).  The veteran's claims folder 
includes his service medical records and reports of VA 
examination and outpatient treatment.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's left knee disability, the disability for which 
entitlement to an increased rating is asserted.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
history and findings pertaining to the disability for which 
entitlement to an increased rating is asserted on appeal.

Regulations require that where there is a question as to 
which of two evaluation is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although review of the recorded history of a 
service-connected disability is important in making a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 
38 C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding 
in VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998).

As indicated above, the veteran's left knee disability was 
initially rated under Diagnostic Code 5257.  In the March 
1998 Hearing Officer's Decision, the veteran's left knee 
disability has been rated under the provisions of 38 C.F.R. 
§ 4.40 and Diagnostic Codes 5260 and 5261, which govern 
ratings based on limitation of motion.

Diagnostic Code 5257 provides for an evaluation of impairment 
of either knee, including recurrent subluxation or lateral 
instability.  A 10 percent evaluation is warranted for slight 
impairment.  A 20 percent evaluation is warranted for 
moderate impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, a noncompensable (zero percent) 
evaluation is provided for limitation of flexion of either 
leg to 60 degrees.  A 10 percent evaluation requires that 
flexion be limited to 45 degrees; and A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  38 C.F.R. 
§ 4.71a.

The veteran's left knee disability may also be rated under 
Diagnostic Code 5261.  Pursuant to this code, a 
noncompensable (zero percent) evaluation is provided for 
limitation of extension of either leg to 5 degrees.  A 10 
percent evaluation requires that extension be limited to 10 
degrees; and a 20 percent evaluation requires that extension 
be limited to 15 degrees.  38 C.F.R. § 4.71a.

In the instant case, the veteran contends that an increased 
disability evaluation is warranted for chronic symptoms 
related to his service-connected residuals of a left knee 
injury.  According to the veteran, he has chronic left knee 
pain and his knee gives out.  He indicates that due to his 
left knee disability, he can no longer participate in sports.  
In this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  On Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 
Vet. App. 525, 529 (1992).

Upon review, the Board observes that the VA reports of 
outpatient treatment and examination, dated between 1992 and 
1998, demonstrate that on examination in November 1996, there 
was no evidence of a limp or need for bracing for stability.  
Left knee stability, varus and valgus stress and full 
extension showed no joint laxity.  There was no evidence of 
effusion.  Consistently, the findings documented in a 
December 1992 VA treatment record reflect that the knee 
ligaments were all intact, without effusion.  Similar 
findings were reported on treatment in April 1993; and, in 
August 1997, the veteran's knee was normal and stable.  
Although the VA examiner, in January 1998, described the 
veteran's left knee disability as moderate, it is evident 
from the objective findings contained in that same 
examination report that the collateral and cruciate ligaments 
on both sides were strong, without any evidence of laxity or 
weakness.  Indeed, the reports of recent VA examination 
indicate no objective signs of any instability or subluxation 
of the left knee.  Thus, the medical evidence, as discussed 
above, clearly does not reflect that the veteran has a left 
knee disability which is characteristic of the criteria at 
Diagnostic Code 5257.  Accordingly, the Board concludes that 
the veteran's service-connected residuals are more 
appropriately rated under limitation of motion under 
Diagnostic Codes 5260 and 5261.

The Board observes that, as previously stated, in the 
veteran's August 1992 VA examination, he had full passive 
range of motion, with some evidence of pain on full flexion.  
On VA examination conducted in November 1996, there was 
palpable crepitance with flexion and extension of the left 
knee.  Pain was elicited in the superior patellar region on 
internal and external rotation of the knee, although the 
range of motion measurements were from 0 to 145 degrees for 
the left knee.  Moreover, in the veteran's January 1998 VA 
examination, pain was appreciated on moving of the patella 
from side to side on the left, and when the left knee was 
fully flexed.  Also, it is evident from that same examination 
report the veteran had limitation of left knee motion, 
measuring 0 to 135 degrees.  See 38 C.F.R. § 4.70, Plate II 
(1998).

And while neither extension or limitation of flexion of the 
left knee is to a degree to warrant a compensable evaluation 
under Diagnostic Code 5260 and 5261, the Board believes that 
along with the objective findings of painful motion, palpable 
crepitance on extension and flexion, and pathology of 
patellofemoral syndrome of the left knee (which could, 
presumably, account for some additional functional loss), 
there is a basis for the assignment of a compensable 
evaluation for the left knee.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1996); 38 C.F.R. §§ 4.10, 4.40.  Accordingly, resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that a 10 percent evaluation is warranted for the service-
connected residuals of the veteran's left knee.  However, 
since limitation of motion is not to a degree to warrant a 20 
percent evaluation under Diagnostic Code 5260 or 5261, the 
Board determines that the veteran does not meet the schedular 
criteria for an evaluation in excess of 10 percent for his 
residuals of a left knee injury.  Accordingly, an increased 
rating is not warranted.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board notes that the veteran has contended 
that his chronic left knee pain interferes with his 
employment status.  Clearly, due to the nature and severity 
of the veteran's service-connected residuals of a left knee 
injury, interference with the veteran's employment is 
foreseeable.  However, the record does not reflect frequent 
periods of hospitalization because of the service-connected 
disability in question, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  While the Board acknowledges that the 
veteran has lost previous jobs as a roofer, and as a 
electrician, the Board observes that the veteran, himself, 
has indicated that he has been able to maintain continuous 
employment as an electrician since December 1997, without any 
missed days, despite his left knee pain.  Thus, the evidence 
of record does not reflect any factor which takes the veteran 
outside of the norm, or which present an exceptional case 
where his currently assigned 10 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the veteran is hereby notified that preliminary 
review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  at 197-98.  Accordingly, the Board views 
its discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for a claim 
for increased VA benefits on an extraschedular basis.  See 
Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

An increased evaluation for residuals of a left knee injury 
is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 11 -


